NOT FOR PUBLICATION
                                                                               FILED
                    UNITED STATES COURT OF APPEALS
                                                                                JUL 6 2021
                            FOR THE NINTH CIRCUIT                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                        No.    16-10456

              Plaintiff-Appellee,                D.C. No.
                                                 3:16-cr-00011-HDM-VPC-1
 v.

DEVON CARL JORDAN-MCFEELY,                       MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Nevada
                  Howard D. McKibben, District Judge, Presiding

                     Argued and Submitted December 7, 2017
                     Submission Deferred December 8, 2017
                           Resubmitted June 25, 2021
                            San Francisco, California

Before: LUCERO,** RAWLINSON, and OWENS, Circuit Judges.

      Devon Carl Jordan-McFeely (Jordan-McFeely) appeals his conviction and

sentence after pleading guilty to being a felon in possession of several firearms.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Carlos F. Lucero, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
Jordan-McFeely challenges his conviction on the bases that the indictment did not

allege that he possessed firearms while knowing that he was a convicted felon and

that the district court did not advise him during the change of plea proceedings that

the government was required to prove that he had knowledge of his felon status

when he possessed the firearms, as required by Rehaif v. United States, 139 S. Ct.

2191 (2019). Jordan-McFeely further asserts that the district court erred in

applying sentence enhancements premised on his prior state convictions for

possession of a controlled substance and robbery, and that the sentence imposed

was substantively unreasonable.

      1.     The indictment’s omission of the mens rea that Jordan-McFeely

possessed the firearms with knowledge that he was a convicted felon did not

deprive the district court of jurisdiction to adjudicate his case. See Rehaif, 139 S.

Ct. at 2196 (clarifying that the term “knowingly” as utilized in 18 U.S.C. §

924(a)(2) does not “modif[y] the statute’s jurisdictional element”); see also United

States v. Arnt, 474 F.3d 1159, 1162 (9th Cir. 2007) (articulating that “defects in an

indictment do not deprive a court of its power to adjudicate a case”) (citation

omitted).

      2.     Although the district court did not advise Jordan-McFeely that the

government was required to prove that he had knowledge of his felon status when


                                           2
he possessed the firearms, Jordan-McFeely failed to satisfy his “burden of showing

that, if the District Court had correctly advised him of the mens rea element of the

offense, there [was] a reasonable probability that he would not have pled guilty.”

Greer v. United States, Nos. 19-8709, 20-444, – S. Ct. –, 2021 WL 2405146, at *4

(June 14, 2021) (citation and internal quotations omitted). Jordan-McFeely does

not contend that he actually lacked knowledge of his felon status when he

possessed the firearms. Rather, he admitted that he was a felon and that he was

“not permitted to possess or have control of a firearm.” See id. (explaining that “if

a defendant was in fact a felon, it will be difficult for him to carry the burden on

plain-error review of showing a ‘reasonable probability’ that, but for the Rehaif

error, the outcome of the district court proceedings would have been different”).

      3.     The district court correctly determined that Jordan-McFeely’s prior

conviction for possession of ecstasy in violation of Nevada Revised Statute (NRS)

§ 453.337 was a drug trafficking offense. See United States v. Figueroa-Beltran,

995 F.3d 724, 733-34 (9th Cir. 2021) (holding that, under NRS § 453.337,

“possession of a specific controlled substance is an element of the crime,” and

reviewing record of conviction to determine type of substance possessed by the

defendant). Because ecstasy is designated “as a Schedule I controlled substance

under the [Controlled Substances Act],” United States v. Forrester, 616 F.3d 929,


                                           3
935 (9th Cir. 2010), the district court properly included Jordan-McFeely’s

conviction in calculating Jordan-McFeely’s sentence. See Figueroa-Beltran, 995

F.3d at 733-34.

      4.       The district court did not err in determining that Jordan-McFeely’s

robbery conviction in violation of NRS § 200.380 was a crime of violence under

the 2015 Sentencing Guidelines.1 See United States v. Harris, 572 F.3d 1065,

1066 (9th Cir. 2009) (per curiam) (holding that “Nevada convictions for robbery . .

. categorically qualify as crimes of violence” because “any conduct under [NRS] §

200.380 that did not satisfy the generic definition of robbery, such as threats to

property, would satisfy the generic definition of extortion”); see also United States

v. Edling, 895 F.3d 1153, 1157 (9th Cir. 2018), as amended (distinguishing

between the 2015 and 2016 Sentencing Guidelines).

      Although Jordan-McFeely contends that resentencing is warranted under the

2016 Sentencing Guidelines due to the amended definition of extortion, he waived

any reliance on the 2016 Guidelines by asserting in the district court his “right to

be sentenced under the pre-August 1, 2016 guideline.” See United States v.

Kaplan, 836 F.3d 1199, 1216 (9th Cir. 2016) (explaining that “[a] party . . . waives

a right when it is intentionally relinquished or abandoned”) (citation omitted).


      1
           The 2015 Sentencing Guidelines were utilized at sentencing.
                                           4
Even under plain error review, the district court was not compelled to retroactively

apply the 2016 amendment. See United States v. Bankston, 901 F.3d 1100, 1105

(9th Cir. 2018) (recognizing the continued validity of the pre-2016 definition of

extortion as it relates to robbery).

       5.     Jordan-McFeely fails to demonstrate that the district court’s within-

Guidelines sentence was substantively unreasonable. See United States v.

Martinez-Lopez, 864 F.3d 1034, 1043 (9th Cir. 2017) (affording “significant

deference to a district court’s sentence under 18 U.S.C. § 3553”). The sentencing

transcript reflects that the district court considered Jordan-McFeely’s request for

leniency, and tailored the sentence after considering the factors set forth in 18

U.S.C. § 3553(a).

       Appellee’s motion, Dkt. No. 55, is granted.

       AFFIRMED.




                                           5